(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dávila.)
Por Cuanto, la apelada Santini Fertilizer Co., Inc., solicita la des-estimación del recurso interpuesto porque desde 19 de septiembre de 1934, en que fué radicado, los apelante no han notificado su inten-ción de archivar la exposición del caso ni han solicitado transcrip-ción de evidencia, ni han realizado gestión alguna para perfeccionar su apelación;
Por Cuanto, los apelantes alegan que la apelación de la sentencia no se basa en prueba documental o testifical, sino en la transcripción de autos que en su oportunidad radicarán ante este Tribunal dentro de las prórrogas que les han sido concedidas;
Por tanto, se declara sin lugar la moción solicitando que se des-estime el recurso.
*983Bn los siguientes casos, a propuesta de sus distintos jueces, la corte desestimó los recursos por el fundamento arriba expresado:
Nos. 6637, 6684, 6738, 6740, 6777, 6787, 6812, 6813, 6824, 6825, 6841, 6844, 6856, 6883, 6894, 6917.